Haskell, J.
This is an action on the case against Lewiston, brought by the father to recover damages for the loss of the life of his minor son, caused by a defective and unsafe street.
Towns are liable for damages suffered from defective public ways, only, when an action is given by statute. Mitchell v. The City of Rockland, 52 Maine, 118 ; Mower v. Leicester, 9 Mass. 247; Sawyer v. Inhbts. of Northfield, 7 Cush. 490.
*532R. S., c. 18, sec. 80, gives such action to the executor or ¡administrator of the person whose life has been lost through such (defect, but does not give the father such remedy; nor does the ¡action accrue or survive to him, either at common law, or by ¡statute.

Exceptions sustained. Declaration adjudged had,

Peters, C. J., Walton, Virgin, Llbbey and Emery, JJ., «concurred.